DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of this application’s status as a CON of 15/515,330, now U.S. 11,352,537.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 37-39, 41, and 42, drawn to a method of producing dry lecithin fatty acid blend, classified in C11B3/00.
II. Claims 43-45, 47, and 48, drawn to methods of incorporating fatty acid lecithin blends in asphalt applications, classified in C08L95/00 and C08L2555/60.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operations, and resultant products produced (i.e. different effect), do not overlap in scope and are not obvious variants. Specifically, method(s) of including fatty acid lecithin blends into asphalt applications is/are distinct from a method of making a lecithin blend.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Charles Wakefield (Reg. No. 37,749) on 10/11/2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 43-45, 47, and 48. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 37-39, 41, and 42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 44, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ferm (U.S. 3,340,203) in view of Erickson “Degumming and Lecithin Processing and Utilization” NPL (Of Record; Cited in IDS of 06/01/2022, also of record in parent application 15/515,330).
NOTE: Claim 44 is treated first because claim 43 was preliminarily amended to depend from claim 44.
Regarding claim 44, Ferm teaches an asphalt emulsion including lecithin (Col. 1 lines 53-55 and Col. 1 line 67 to Col. 2 line 35) wherein the lecithin is included from 0.02 to 0.5 wt% of the bituminous emulsion (claim 1 of Ferm; 0.02 to 0.5 wt% overlaps the claimed range of 0.25 to 3 wt% as claimed) and that the emulsion is tested with both silica and dolomite aggregates (Col. 3 lines 58-61 and Table 1 “Stone Coating Test, Percent Coating”) and that “[f]or the most part, commercial lecithin is derived from soy beans”. The lecithin blend would necessarily have been obtained before addition to the aggregates for the stone coating test.
Ferm doesn’t teach the specific fatty acid lecithin blend as claimed but does demonstrate that it is known to use lecithin in asphalt applications. Additionally, the person of ordinary skill in the art would understand that lecithin is a blend of materials as supported by the Erickson reference below.
Erickson teaches the degumming of crude soybean and other vegetable oils (“Introduction”) to produce lecithin (Page 179) (meeting claimed “method of producing a dry lecithin fatty acid blend”). Notably, Erickson teaches an approximate composition of natural commercial soybean lecithin (below):


    PNG
    media_image1.png
    170
    303
    media_image1.png
    Greyscale

Applicant’s definitions at Paragraphs 00011-00016 are noted because Applicant puts the public on notice that ‘phosphatides are included in the acetone-insoluble fraction’ (at 00011) and ‘phosphatides include phosphatidic acid, phosphatidylinositol, phosphatidylethanolamine, phosphatidylcholine, and other phospholipids” (at 000015).
Therefore, Erickson teaches a blend (i.e. ‘commercial soybean lecithin’) that includes 1 wt% water (i.e. moisture), 40 wt% acetone insoluble matter (i.e. phosphatidyl choline, phosphatidyl ethanolamine, and phosphatidyl inositol), and 35% fatty acid (i.e. soybean oil, which is known to be comprised of multiple fatty acids).
It would be obvious to use a commercial soybean lecithin blend (meeting claimed ‘fatty acid lecithin blend’) in an asphalt/bituminous composition because lecithin has conventionally been used in asphalt applications as demonstrated by Ferm.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07.
Regarding claim 44, Ferm and Erickson teach the method as applied to claim 43 above and Erickson teaches that commercial lecithin is comprised of approximately 40% acetone insoluble matter (i.e. phosphatidyl choline, phosphatidyl ethanolamine, and phosphatidyl inositol ) and 35% soybean oil (meeting claimed ‘fatty acid’). 
Regarding claim 47, Ferm teaches an asphalt emulsion including lecithin (Col. 1 lines 53-55 and Col. 1 line 67 to Col. 2 line 35) wherein the lecithin is included from 0.02 to 0.5 wt% of the bituminous emulsion (claim 1 of Ferm; 0.02 to 0.5 wt% overlaps the claimed range of 0.05 to 10 wt% as claimed) and that “[f]or the most part, commercial lecithin is derived from soy beans”. The lecithin blend would necessarily have been obtained before addition to the bituminous emulsion. 
Ferm doesn’t teach the specific fatty acid lecithin blend as claimed but does demonstrate that it is known to use lecithin in asphalt applications. Additionally, the person of ordinary skill in the art would understand that lecithin is a blend of materials as supported by the Erickson reference below.
Erickson teaches the degumming of crude soybean and other vegetable oils (“Introduction”) to produce lecithin (Page 179) (meeting claimed “method of producing a dry lecithin fatty acid blend”). Notably, Erickson teaches an approximate composition of natural commercial soybean lecithin (below):


    PNG
    media_image1.png
    170
    303
    media_image1.png
    Greyscale

Applicant’s definitions at Paragraphs 00011-00016 are noted because Applicant puts the public on notice that ‘phosphatides are included in the acetone-insoluble fraction’ (at 00011) and ‘phosphatides include phosphatidic acid, phosphatidylinositol, phosphatidylethanolamine, phosphatidylcholine, and other phospholipids” (at 000015).
Therefore, Erickson teaches a blend (i.e. ‘commercial soybean lecithin’) that includes 1 wt% water (i.e. moisture), 40 wt% acetone insoluble matter (i.e. phosphatidyl choline, phosphatidyl ethanolamine, and phosphatidyl inositol), and 35% fatty acid (i.e. soybean oil, which is known to be comprised of multiple fatty acids).
It would be obvious to use a commercial soybean lecithin blend (meeting claimed ‘fatty acid lecithin blend’) in an asphalt/bituminous composition because lecithin has conventionally been used in asphalt applications as demonstrated by Ferm.
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP 2144.07.
Regarding claim 48, Ferm and Erickson teach the method as applied to claim 47 above but do not expressly teach that the lecithin would act as a compaction aid additive. However, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	In the instant case, it is expected that the lecithin of Ferm and Erickson would act as a compaction aid additive absent evidence to the contrary.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Ferm and Erickson as applied to claim 44 above, and further in view of Tamaki et al. (U.S. 5,928,418).
Regarding claim 45, Ferm and Erickson teach the method as applied to claim 44 above but are silent to the addition of reclaimed asphalt pavement millings. However, such a feature is obvious because it is well-known to incorporate reclaimed/recycled asphalt pavement as demonstrated by Tamaki et al. below.
Tamaki et al. (hereinafter “Tamaki”) teaches an asphalt emulsion including lecithin (Col. 9 Lines 39-43 “phospholipids such as phosphatidylcholine… and phosphatidylethanolamine”) and recycled asphalt pavement (Col. 16 line 64 to Col. 17 line 2).
It would be obvious to include RAP because 1) it is conventional in the art and 2) it reduces the generation of waste.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-45, 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 20 of U.S. Patent No. 10,689,406. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 20 fully encompass the invention as currently claimed. Notably, claims 1-5 and 20 of the patent are unbounded by an amount of lecithin fatty acid blend and so they encompass any and all amounts of lecithin fatty acid blend. Also, it is well known that asphalt applications include emulsions as well as aggregates/mixtures such that the combination of the blend with asphalt binder and/or asphalt aggregates is encompassed by the claims.
Assuming arguendo that claims 1-5 and 20 did not fully encompass the amount of lecithin fatty acid blend and/or applications involving binders and/or aggregates/mixes, Claims 43-45, 47, and 48 are alternatively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 20 of U.S. Patent No. 10,689,406 in view of U.S. 3,340,203. Specifically, 3,340,203 to Ferm teaches an asphalt emulsion including lecithin in an amount of 0.02 to 0.5 wt% that is used to coat stone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738